Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Marcus Hammack on 3/18/22.
The claims have been amended as follows:
Please cancel claims 13-15.

13. (Cancelled) 
14. (Cancelled) 
15. (Cancelled) 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Please also see previous notice of allowances mailed on 2/4/21, 11/3/21.

(US 20130150105) discloses a method for wireless communications by a user equipment (UE) (Dual-SIM UE, see [0114]), comprising: detecting, based on paging configurations, a conflict between configured paging occasions of at least two cells on which the UE is camped (paging timing conflict of radio cell A and radio cell X. The Dual-SIM UE is camped on both cells A and X, see [0114]); identifying a different cell to camp on that is not subject to the conflict, wherein the different cell is not as good a candidate for cell selection as one of the conflicting cells in terms of cell selection criteria (UE selects a combination of two cells from A-D and X-Z which has no timing conflict. The UE does not initially camp on Cells B-D and Y-Z. Therefore, according to this criteria, Calls A and X were better candidates for cell selection and thus indicating cells B-D and Y-Z were not as good as cells A and X for cell selection initially, [0114]. The limitation regarding “the different cell is not as good a candidate for cell selection as one of the conflicting cells in terms of cell selection criteria” , see paragraph 0112.  Paragraph 0112 explains that “[t]he reception quality of the second radio cell 706 and the fourth radio cell 708 can be expected to be lower than that of the first radio cell 705 and the third radio cell 707 because the communication terminal 709 can be assumed to have originally selected, for each mobile communication network, the best radio cell (in terms of reception quality) for camping.”  Paragraph 0059 has some related discussion.  In other words the cells that are selected when there is a conflict are not preferred over the original cells which are noted to be the “best” unless there is a paging conflict).
camping on the identified cell (UE selects a combination of two cells to camp on from A-D and X-Z which has no timing conflict, see [0114]-[0115]).
Claims 1, 3-10, 12, 16, 18-23, 26-28 and 30 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Gao, Congming, et al. "Exploiting parallelism in I/O scheduling for access conflict minimization in flash-based solid state drives." 2014 30th Symposium on Mass Storage Systems and Technologies (MSST). IEEE, 2014: provides: Solid state drives (SSDs) have been widely deployed in personal computers, data centers, and cloud storages. In order to improve performance, SSDs are usually constructed with a number of channels with each channel connecting to a number of NAND flash chips. Despite the rich parallelism offered by multiple channels and multiple chips per channel, recent studies show that the utilization of flash chips (i.e. the number of flash chips being accessed simultaneously) is seriously low. Our study shows that the low chip utilization is caused by the access conflict among I/O requests. In this work, we propose Parallel Issue Queuing (PIQ), a novel I/O scheduler at the host system, to minimize the access conflicts between I/O requests. The proposed PIQ schedules I/O requests without conflicts into the same batch and I/O requests with conflicts into different batches. Hence the multiple I/O requests in one batch can be fulfilled simultaneously by exploiting the rich parallelism of SSD. And because PIQ is implemented at the host side, it can take advantage of rich resource at host system such as main memory and CPU, which makes the overhead negligible. Extensive experimental results show that PIQ delivers significant performance improvement to the applications that have heavy access conflicts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/

        Art Unit 2641